              Case 2:20-mj-09657-AHG Document 9 Filed 09/08/20 PageID.9 Page 1 of 1
AO 245B (Rev. 05/ 15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                             Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                      V.
                                                                                  (For Offenses Committed On or After November I, 1987)


                       Alicio Aguilar-Aguilar                                     Case Number: 20MJ09657-AHG

                                                                                 Jo T ~ Federal Defenders
                                                                                 Defendant 's Attorney


REGISTRATION NO. 97167298                                                                                                 FILED
THE DEFENDANT:                                                                                                             SEP - 8 2020
 IZl pleaded guilty to count(s) 1 of the Complaint                                                               _w,.,          J   _   ~,..,   ,   ,,,   ,   ,,,,,,,, , , ,


                                                                                                         I s 8 L, T 1- =:i •1   "'1, Tf<I r 7 1:; r c.             1~ r-   » fJ , ~   I
 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                       Count Number{s)
8:1325(a)(l)                       Improper Attempted Entry by an Alien (Misdemeanor)                                            1


 D The defendant has been found not guilty on count(s)
                                                                           -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States,


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                             TIME SERVED

 IZl Assessment: $10 WAIVED           IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          September 4, 2020
                                                                          Date of Imposition of Sentence


                                                                          ~rM+l-~
                                                                          HONORABLE ALLISON H. GODDARD
                                                                          UNITED STATES MAGISTRATE JUDGE


                                                                                                                                        20MJ09657-AHG
